Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's submission filed on 3/29/22 has been entered.  Claims 1, and 3-14 are currently pending examination.
 Terminal Disclaimer
The terminal disclaimer filed on 3/29/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 11198318 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-5, and 8-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vest et al (US 2007/0084368; provided in 4/9/21 IDS, hereafter Vest). {King et al (US 6,444,018; hereafter King) ; provided in 8/17/21 IDS, relied upon in rejection of claim 9 as evidence only}
Claim 1: Vest teaches a method for manufacturing coated panels (relief image printing element / plate) of the type including at least a substrate (support) and a top layer with a motif (relief image eventually formed on the polymerizable layer), the top layer (polymerizable layer) being provided on the substrate (support) (See, for example, abstract, Fig 4, [0004], [0026], [0037], [0053]), the method comprising: 
providing a synthetic material (polymerizable) layer on the substrate (support) (See, for example, [0004], [0026], [0037], [0053]);
and providing a relief on the surface of said synthetic material layer provided on the substrate (see, for example, [0023]);
wherein the relief includes a pattern of recesses (See, for example, [0023]);
wherein the relief is obtained by providing a mask (in situ mask layer)  on or in the synthetic material layer (See, for example, [0050]); 
wherein the mask provides for selective treatment (curing) of the synthetic material layer (See, for example, [0050]); 
and performing material removing treatment such that the mask at least partially determines the pattern (See, for example, abstract, [0011], [0029-0030], [0074-0075]).
Vest further teaches wherein the mask comprises masking portions, which are realized by means of a print (such as via ink jet printing) (see, for example, [0007], [0048-0050]); 
wherein the synthetic material layer is selectively solidified (portions that are solid during thermal treatment) by means of the mask provided thereon (mask dictated areas that were crosslinked, thus dictated the selectively solidified areas), thereby rendering not or less solidified portions (such as non-cured / non-crosslinked areas that are softened / molten) of the synthetic material layer (See, for example, abstract, [0011], [0029-0030], [0074-0075]).
and performing a material-removing treatment on the synthetic material layer to remove the not or less solidified portions of the synthetic material layer and  wherein the pattern of recesses and/or projections is at least partially determined by the mask (See, for example, abstract, [0011], [0028-0030], [0074-0075]). 
Claim 3: Vest further teaches wherein the synthetic material layer is at least partially cured prior to performing the material-removing treatment (see, for example, abstract, [0011], [0025-0030], [0074-0075]). 
Claim 4: Vest further teaches wherein the mask is situated directly on the synthetic material layer  (see, for example, [0025-28]).
Claims 5 and 12-13: Vest further teaches wherein the print is further via digital inkjet printing (See, for example, [0025-0030], [0050].
Claim 8: Vest further teaches wherein the masking portions expose the synthetic material situated underneath the masking portions to a larger extent to the material-removing treatment (see, for example, [0025-30] masked portions are not crosslinked thus more susceptible to removal).
Claim 9: Vest further teaches wherein the masking portions are phase change inks, specifically “Examples of phase change ink compositions are described in U.S. Pat. No. 6,444,018 to King et al., the subject matter of which in herein incorporated by reference in its entirety” (see, for example, [0052]; {at col 3 lines 44-55, col 8 lines 6-17, claim 7 of King} the phase change ink is taught to comprise wax).  
Claim 10: Vest further teaches wherein the mask is formed in line and/or at the same time with providing the relief in the synthetic material layer (see, for example, Fig 4, abstract, [0017]).
Claim 11: Vest further teaches selective curing of the synthetic material is performed using UV or electron beams (See, for example, [0053]).
Claim 14: Vest further teaches wherein the material-removing treatment is active only where the mask is present (See, for example, [0025-0030], abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vest as applied to claim 1 above and further in view of JP 49-029950 (machine translation provided and citations made thereto; hereafter ‘950).
Claim 6: Vest teaches the method of claim 1 (Above) and further teaches wherein the material-removing treatment can comprise a variety of treatments, such as blotting, doctor blade, shearing / contact / transfer via direct roller contact) (see, for example, abstract, [0071-0075], [0085], [0096]).  But it does not explicitly teach removal via brushing treatment.  ‘950 teaches a method for manufacturing coated panels of the type including at least a substrate (1) and a top layer (everything above (1) with a motif (such as 3), the top layer being provided on the substrate  (See, for example, Fig 1-5, pg 1-2).  ‘950 further teaches a relief is obtained by printing a mask (5) on synthetic material layer, curing the synthetic material layer wherein the mask provides for selective curing of the synthetic material layer, such that the synthetic material layer is not solidified or solidified at a lesser extent in correspondence of the mask (See, for example, Fig 1-5, pg 1-2); and removing the not solidified or less solidified portions of the synthetic material layer by performing a material-removing treatment (such as by brushing) on the synthetic material layer thereby obtaining the relief (See, for example, abstract, Fig 1-5 and pg 1-2).  As both Vest and ‘950 are directed to methods of providing motifs to panels via selective curing through masks, it would have been obvious to one of ordinary skill in the art at the time of invention to have performed removal via brushing as such a method is known in art to predictably remove non cured resin from mask-cured resin coated bodies.  

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vest as applied to claim 1 above and further in view of Suzuki et al (US 4,688,156; hereafter Suzuki).
Claims 6-7: Vest teaches the method of claim 1 (Above) and further teaches wherein the material-removing treatment can comprise a variety of treatments, such as blotting, doctor blade, shearing / contact / transfer via direct roller contact) (see, for example, abstract, [0071-0075], [0085], [0096]).  But it does not explicitly teach removal via brushing or suction treatment.  Suzuki teaches a method for manufacturing coated panels (see, for example, abstract, Figures).  Suzuki further teaches masked patterning of a photocurable resin layer and subsequent removal of uncured portions can predictably be achieved by any of spraying, brushing, blowing, or suction (See, for example, col 7 lines 40-67).  As both Vest and Suzuki are directed to methods of providing structured photocurable resin layers via selective curing through masks, it would have been obvious to one of ordinary skill in the art at the time of invention to have performed removal via brushing or suction as such a method is known in art to predictably remove non cured resin from masked photo-cured resin bodies.  

Claim 9 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vest as applied to claim 1 above, and further in view of King.
Claim 9:  Vest teaches the method of claim 1 (above) and further teaches wherein the mask comprises masking portions; and wherein the mask wherein phase change inks are applied the masking portions, specifically “Examples of phase change ink compositions are described in U.S. Pat. No. 6,444,018 to King et al., the subject matter of which in herein incorporated by reference in its entirety”. (see, for example, [0052]).  For sake of argument that such an explicit recitation that the phase change ink compositions of King wouldn’t be within the teaching of Vest by incorporation by reference: King teaches phase change ink compositions (See, for example, abstract).  King further teaches that such inks preferably comprise wax or paraffin to tailor mechanical and fluidic properties of the ink (See, for example, col 3 lines 44-55, col 8 lines 6-17, claim 7).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the mask ink to comprise wax / paraffin as Vest has explicitly taught the phase change ink of King as suitable for its process, and since use of such wax / paraffin allows for tailoring of the inks mechanical and fluidic properties.

Response to Arguments
Applicant’s approved Terminal Disclaimer, filed 3/29/22 has been fully considered and persuasive with respect to the previous Double Patenting rejections over US 11,198,318; therefore these rejections have been withdrawn.
Applicant’s amendment incorporating claim 2 into claim 1, filed 3/29/22 has been fully considered and persuasive with respect to the rejections over Palmer since Palmer was not previously applied to the content of claim 2, therefore the 35 USC 102 and 103 rejections over Palmer have been withdrawn. 
Applicant's arguments filed 3/29/22 have been fully considered but they are not persuasive.  When considering a point in the process just following heating for thermal development of the photopolymer layer (such as via heating source 40) the entirety of the masking, actinic radiation and thermal development steps result in the synthetic material layer comprised to two portions:
 a) the portions not under the mask which are crosslinked and are fully solidified and 
b) the portions covered by the mask which are less solidified (softened / melted).    
Thus at the point in time at least during thermal development, the surface has been selectively solidified at portions not covered by the mask in relation to portion that were covered (and are not / less solidified).  Applicant appears to imply / argue that the claim requires that the entirety of synthetic material layer is a liquid and / or not solidified at the point of application of the mask, but such a limitation is not presently recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712